DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  JEFFREY LEE THOMPSON d/b/a DRI PRO RESTORATION, a/a/o
                 VAIL and NORMAN GATES,
                         Appellant,

                                    v.

           FEDERATED NATIONAL INSURANCE COMPANY,
                          Appellee.

                              No. 4D16-3972

                           [August 17, 2017]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T.
Case No. 16-005293 CACE.

  Gray R. Proctor of Fox & Loquasto, P.A., Richmond, Virginia; and
Margaret Garner of Cohen Grossman, Maitland, for appellant.

  Michelle L. Smith and Stephen W. Bazinsky of Bazinsky, Korman &
Baker, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.